Citation Nr: 1227938	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss disability.

2.  Entitlement to an effective date earlier October19, 2006, for the 10 percent rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  In January and February 2010, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal of entitlement to an increased rating for bilateral hearing loss.

2.  In January and February 2010, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated satisfaction with the 10 percent rating for hypertension, and withdrew the appeal of an earlier effective date for a 10 percent rating for service-connected hypertension on the condition that it was granted as of October 2006; in a November 2011 rating decision the RO granted an earlier effective date of October 19, 2006, for the 10 percent rating, such that there remains no specific allegation of error of fact or law in the determination to be appealed. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant or his representative with respect to an increased rating for service-connected bilateral hearing loss disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant or his representative with respect to an effective date earlier than October 19, 2006, for a 10 percent rating for hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

In January and February 2010, the appellant's representative indicated that the appellant wished to withdraw his appeal of the issue of entitlement to an increased rating for service-connected bilateral hearing loss disability.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

In January and February 2010, the appellant's representative also indicated that the appellant was satisfied with the increased rating of 10 percent for his hypertension; however, he disagreed with the effective date of November 19, 2009.  The representative specifically indicated that the date sought for increase was October 2006.  The representative also indicated that the Veteran would withdraw the appeal if the date of increase reflected back to October 2006.  In a November 2011 rating decision the RO granted an effective date of October 19, 2006, for the 10 percent rating.  As such, the rating decision explained that this was considered a full grant and the appeal was considered withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).


ORDER

The appeal for an increased rating for service-connected bilateral hearing loss disability is dismissed.  

The appeal for an earlier effective date for a 10 percent rating for service-connected hypertension disability is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


